COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
GUSTAVO HERNANDEZ,
 
                                   
  Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                                    Appellee.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-11-00276-CR
 
                         Appeal from
 
112th District
  Court
 
of Reagan County,
  Texas
 
(TC # 1596)




 
 


 
 


 
 



                                                     MEMORANDUM
OPINION
 
Pending
before the Court is Appellant=s
motion to dismiss this appeal pursuant to Tex.R.App.P.
42.2(a).  As required by that rule, the
withdrawal of the notice of appeal is signed by Appellant.  Further, the Clerk of this Court has
forwarded a duplicate copy of the written withdrawal to the clerk of the trial
court.  Because Appellant has established
compliance with the requirements of Rule 42.2(a), we grant the motion and
dismiss the appeal.          
 
 
February 8, 2012                                 ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
 
Before McClure, C.J., Rivera, and Antcliff, JJ.